Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 17 January 1800
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


				
					
						My Dear Sister.
						Atkinson January 17th 1800th
					
					How often do we find that having much to say, the full heart cannot impart the half— This evil I find extends to epistolary writing, for having many things incidents crouding upon each other, I thought I had not time to notice them as I ought, & so have communicated nothing. But as the occurrences of my own Family, are what can only be very interesting to you, I will tell you that our numerous little flock are all well; excepting my dear Abby, who does not yet enjoy but feeble Health. If she lives till warm weather, I intend she shall try the cold bath again, for it was certainly of service last Summer, & the Dr. thinks her complaints proceed from a relaxed state of fibres more than from any other Cause.— Your Grandsons are well, & I trust improving. William the last quarter, did not make that proficency in writing as John; but he has had so much said to him, that he will not only equal him, but I hope, excell his Brother. They are both fond of Latin, are in the same Class, behave well, & are attentive to the rules of the Family— William has a very firm constitution, John’s is natturally not half so good— I some-times fear he will be troubled with the rheumatism like his Uncle Thomas, & always gaurd him against voilent heats, & colds—but he is all activity, & good humour— I was very sorry I could not have the pleasure of visiting you before you left Quincy. I hoped after Mr Peabody had returned from his mission, & our Exhibition was over, I should have obtained a Furlow. But instead of this, company, & Boarders increased in the Vacation & did not permit me any relaxation from business, or I believe, I should tried to have visited our good Brother, & Sister Cranch, & my friends in Boston, my dear Neice, & her sweet little Cherub of a Boy—
					I should really delight in a large Family, if it was not attended with so many cares, & so much business as to deprive me, of that time which ought to be devoted to reading, & the sweets of literary improvements. But it looks so cheerful, to see a large family, especially, when composed cheifly of young persons, that for this reason I am pleased, when I behold the olive plants spreading around my table; & though not of my own vine, yet they look up to Mr Peabody, &

myself, as their Friend & Gaurdian. I often ask my Heart, is there any way in which I can render myself more useful to society, than by rearing these human Buds, & like the dew of heaven, in gentle distillations, infuse the “fresh instruction”? Stimulated by these reflections, I do cheerfully devote myself to their service, & do all in my power to “raise the genius, & to mend the Heart,“ endeavouring to check temerity, & conceit—wherever it is visible— Perhaps you will smile if I tell you, I have this summer, more than ever, been considered by the Scholars, as their general Mother— And particularly in Mr Peabody’s absence, many parental duties devolved upon your Sister— Some, I had to encourage, & direct, Others, kindly to reprove, & admonish; though the latter is always dissagreeable; for praise, & approbation is more pleasing, & congenial to my nature than reproof—
					I could not but regret that it was not in my power to see my Son, before he went to Phyladelphia. A Mothers heart, feels a thousand tender anxieties for her Child— Yet when I consider, that he is under such parental care, my Soul rises in gratitude to heaven, & the kindest of friends— For I would not be unmindful of my many favours; though I must confess to you my Sister, that when I came to the Table upon our Thansgiving Day, & found my family collected, & almost every One Exoticks, my full heart sickened at the sight of food, & I had an hard contest with myself— It was mental, & I believe unperceived, for I could not bear the thought to throw a gloom, & check the gratitude of the smiling, cheerful company, which surrounded our table, replete with the rich bounties of the closing year—
					My Dear Sister will permit me upon the recent solemn occasion to mingle my tears with hers, & with the Sons, & Daughters of the land, in tender sympathy, lament, that at this critical Juncture, a “great Man is fallen”— I presume that not his nearest relative, will feel the Shock more than the President. For him I mourn— Blessed in the strictest confidential friendship they lived— In concert they reared a fabrick, sacred to Virtue, & to Liberty; In perfect harmony, they united in its support: With unrivalled perseverance, & unremitted exertions they have preserved it inviolate. And, though now one of its pillars is fallen removed, yet let us not sink, but supplicate the great Arbiter of Events to defeat the counsels of the Ahithophel’s, that “the gates of Hell may not prevail”—that while the good men are perishing from the earth, we may still find Clusters in the Vine,

so that our Sons may arise, assume the mantle, gaze upon their godlike Father, ’till they “shine like him”—
					I am called— Daniel & Jenny Kimbal are come in to dine, with Mr Hall. If you please tell William the former is keeping school at Bradford, Abner Rogers at Milton, Robert at Bolton—that Daniel White is Tutor at Cambridge—are all well &ce—
					May the Angel of health encamp arround, my dearest relatives, prays your ever grateful affectionate / Sister
					
						Elizabeth Peabody
					
				
				
					accept Mr Peabodys best respects—
				
			